AFFIRMED and Opinion Filed August 1, 2019




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00644-CV

                          IN THE MATTER OF T.M., A JUVENILE

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-17-00477-X

                                          OPINION
                          Before Justices Bridges, Brown, and Whitehill
                                   Opinion by Justice Bridges
   T.M., a juvenile, appeals the trial court’s order modifying disposition with the Texas Youth

Commission (TYC) commitment for a period of one year. Appellant’s appointed counsel has filed

a motion to withdraw, along with an Anders brief, asserting the appeal is without merit and there

are no arguable grounds for reversal. See Anders v. California, 386 U.S. 738 (1967). We affirm

the trial court’s judgment.

   Counsel for appellant has filed an Anders brief in which he concludes that, after a thorough

review of the record, appellant’s appeal of the order modifying disposition with TYC is frivolous

and without merit. See Anders, 386 U.S. at 744; In re D.E.S., 135 S.W.3d 326, 327 (Tex. App.—

Houston [14th Dist.] 2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st

Dist.] 2003, no pet.). Counsel has certified that he delivered a copy of the brief to appellant’s

parent and has informed appellant’s parent of her right to examine the appellate record and to file
a response. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied).

Appellant’s parent has not filed a pro se response.

   A court of appeals is not required to address the merits of claims raised in an Anders brief or a

pro se response. See id. (citing Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005)).

Rather, this Court’s duty is to determine whether there are any arguable grounds and, if so, to

remand the case to the trial court so new counsel may be appointed to address the issues. See id.

   We have independently reviewed the entire record and counsel’s Anders brief. We agree with

counsel’s assessment that the appeal is frivolous and without merit. We find nothing in the record

that could arguably support the appeal. Accordingly, we affirm the trial court’s order modifying

disposition with TYC commitment for a period of one year. See id.

   Appellant’s appointed counsel has filed a motion to withdraw according to the procedures set

forth in Anders. These procedures are applicable to an appeal from a trial court’s order in a juvenile

case when, as here, appellant’s appointed counsel concludes there are no non-frivolous issues to

assert on appeal. In re D.A.S., 973 S.W.2d 296, 297–99 (Tex. 1998). This Court has not previously

addressed the issue whether, in a juvenile case, appointed counsel should be permitted to withdraw

after filing an Anders brief. In In re P.M., the Texas Supreme Court held that the right to counsel

in suits seeking the termination of parental rights extends to “all proceedings in [the Texas

Supreme Court], including the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex.

2016). The court emphasized that courts have a duty to see that withdrawal of counsel will not

result in foreseeable prejudice to the client and, if a court of appeals allows an attorney to withdraw,

it must provide for the appointment of new counsel to pursue a petition for review. Id. Texas

courts have held this continued right to counsel applies equally in juvenile appeals. See, e.g., In

re C.F., No. 03-18-00008-CV, 2018 WL 2750007, at *2 (Tex. App.—Austin June 8, 2018, no pet.)

(mem. op.); In re A.H., 530 S.W.3d 715, 717 (Tex. App.—Fort Worth 2017, no pet.); In re A.C.,

                                                 –2–
No. 01-15-00932-CV, 2016 WL 1658777, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26, 2016,

no pet.) (mem. op.); but see In re J.L.C., No. 10-18-00061-CV, 2018 WL 3763736, at *1 (Tex.

App.—Waco Aug. 8, 2018, no pet.) (declining to extend Texas Supreme Court’s decision in In re

P.M. to Anders appeals in juvenile cases). We agree with the majority of courts of appeals that

have addressed this issue, and we conclude counsel’s obligations to appellant have not yet been

discharged. If appellant, after consulting with counsel, desires to file a petition for review, counsel

should timely file with the Texas Supreme Court “a petition for review that satisfies the standards

for an Anders brief.” See In re P.M., 520 S.W.3d at 27–28. Thus, we deny counsel’s motion to

withdraw.

   We affirm the trial court’s judgment.




                                                    /David L. Bridges/
                                                    DAVID L. BRIDGES
                                                    JUSTICE


180644F.P05




                                                 –3–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

    IN THE MATTER OF T.M., A JUVENILE                On Appeal from the 305th Judicial District
                                                     Court, Dallas County, Texas
    No. 05-18-00644-CV                               Trial Court Cause No. JD-17-00477-X.
                                                     Opinion delivered by Justice Bridges.
                                                     Justices Brown and Whitehill participating.

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.



Judgment entered this August 1, 2019

.




                                               –4–